Citation Nr: 0513758	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO). The veteran offered 
testimony at a hearing before a Decision Review Officer at 
the RO in January 2002.  A transcript of the hearing has been 
associated with the claims file.

The case came before the Board in May 2002. At that time, the 
Board determined that further development was required to 
properly evaluate the veteran's claims of service connection 
for PCT and hepatitis C.  In October 2002, the Board 
undertook additional development with regard to those issues 
pursuant to 38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 
19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration.  Accordingly, in July 2003, the Board remanded 
the case to the RO and a Supplemental Statement of the Case 
(SSOC) was issued in November 2003.

The case was again remanded by the Board in April 2004 to 
afford the veteran a comprehensive VA examination.  
Subsequently by rating action in March 2005 service 
connection was granted for hepatitis C.  As such the only 
issue before the Board is service connection for PCT.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PCT.

2.  A VA physician noted that PCT is commonly associated with 
hepatitis C viral infection, and that if the veteran's 
hepatitis C was contracted while he was in the military 
service, then his PCT was secondary to the hepatitis C.

3.  Service connection has been established for hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for PCT, as secondary to 
the service-connected hepatitis C, are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  In view of the 
Board's allowance of the veteran's claim, there is no need to 
discuss compliance with the VCAA duty to notify and duty to 
assist provisions.

Background.  The veteran's service medical records are 
entirely negative for any chronic skin disorder.  This 
includes the September 1968 entrance examination as well as 
the September 1971 separation examination.

In February 2000, the veteran filed claim for service 
connection for hepatitis; and for PCT, diagnosed in 2000 as a 
result of service in Vietnam.  

By rating actions in July and September 2000 service 
connection for hepatitis C and PCT was denied.  In making 
those determinations the RO noted that there was no evidence 
in the service medical records of treatment for PCT, nor did 
the veteran submit any evidence to link this condition to 
service.  In addition, the first diagnosis of PCT was in 
2000. 
 
In a November 2001 VA dermatology report, a VA physician 
wrote that the veteran had a long history of blistering on 
his hands but only was diagnosed with PCT several weeks prior 
to the exam.  The veteran's lab reports revealed positive 
urine porphyrins.  The examiner opined that the veteran had 
PCT.  

In a January 2002 personal hearing at the RO, the veteran 
testified that he had been diagnosed with hepatitis C about 5 
or 6 years ago.  Regarding PCT, he had it for about 25 to 30 
years.  At first, he did not know what it was.  He just 
thought they were heat blisters.  They would go away and come 
back again.  He never thought about it until 2 years ago when 
a doctor suspected that it was PCT.  He had been in Vietnam 
in 1970 and left service in October 1971.  As far as he could 
remember he had little white dots all over his hands and 
arms.  While he did not recall the specific dates, he 
essentially had it in service as well.  

In July 2003 the Board remanded this case for additional 
development.  It was again remanded in April 2004 for 
additional development including VA examinations.  

In December 2004, the veteran was afforded a VA compensation 
examination.  The examiner noted that the claims file was 
reviewed prior to examination.  It was noted that the veteran 
was diagnosed in 1999 with hepatitis C and treated from 
February 2002 until March 2003.  Since the completion of this 
treatment his hepatitis C viral antibody count has been non-
detectable and he was asymptomatic.  In the summer of 1972 he 
developed what he thought were heat blisters on his hands and 
forearms.  He self medicated with topical lotions, but he did 
not seek treatment.  However in a VA examination in 1999, an 
examiner noted the condition and thought it might be PCT.  He 
ordered a lab workup which confirmed PCT in January 2000.  At 
that time it was winter and the veteran had no dermatological 
complaints, or evidence of scarring or blistering on his arms 
from PCT.  There are several mentions in the claims file of 
skin problems of the hands going back to 1976 when he had 
grease burns on his right hand.  This had nothing to do with 
PCT.  The examiner noted that:

As indicated at this time, he has no 
dermatologic lesions of note, no evidence 
of PCT, no scarring from PCT, which of 
course is not at all uncommon, as PCT 
classically is precipitated and/or 
exacerbated by heat and sweating and sun 
exposure.

The examiner further added that:

Of note, PCT is also one of the more 
common associated syndromes with 
hepatitis C viral infection, and if we 
postulate that his hepatitis C was 
actually contracted while in Vietnam, 
then it is certainly that his PCT is 
secondary to the hepatitis C even going 
back to the early 1970s; however at this 
point, this is conjecture, as even in my 
discussion with (the veteran), we both 
recognized that he has no documentation 
of the skin problem going back to 1972.  

By rating action in March 2005 the RO granted service 
connection for hepatitis C, granting a noncompensable 
evaluation.  

The claims file also contains numerous duplicative VA medical 
records.  

Criteria/Analysis.  To establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition. Savage, 10 
Vet. App. at 495-98.

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected. See 38 C.F.R. § 3.310.  The Court has held 
that when aggravation of a veteran's non- service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  Id.

The veteran is seeking service connection for a skin disorder 
that he contends he developed as result of exposure to 
herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein include porphyria 
cutanea tarda (PCT).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam and has been diagnosed with PCT, although he now 
appears to be asymptomatic.  However, this disorder was not 
diagnosed within the one year post-service presumptive period 
which ended in April 1971.  It was first diagnosed in 2000 
almost 3 decades after the one year post-service presumptive 
period.

During his January 2002 RO personal hearing, the veteran 
testified to a 25 to 30 year history of skin problems claimed 
as PCT, but he could not recall the date it began and he 
never sought medical treatment for it.

The Board notes that under the theory of service connection 
upon which the veteran has presented his claim, service 
connection was denied by the RO.  However VA's duty to assist 
a claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

As noted a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires medical evidence that 
connects the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  

After a careful review of the evidence of record, the Board 
has determined that the evidence supports the award of 
service connection for PCT as secondary to the service-
connected hepatitis C.  The Board notes that the examiner in 
the December 2004 VA examination clearly opined that PCT was 
one of the more common associated syndromes with hepatitis C 
viral infection, and if hepatitis C was actually contracted 
while in Vietnam, then it is certain that his PCT is 
secondary to the hepatitis C.  As service connection for 
hepatitis C was granted by the RO in March 2005, service 
connection for PCT as secondary to Hepatitis C must also be 
awarded.

A medical opinion was given to the effect that the veteran's 
PCT is secondary to hepatitis C.  There is no medical 
evidence which would tend to refute this medical opinion.  
Accordingly, the Board finds that service connection for PCT 
as secondary to the service-connected hepatitis C is 
warranted. 


ORDER

Service connection for PCT as secondary to service-connected 
hepatitis C is granted.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


